 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case



                                         UNITED STATES DISTRICT COURT
                                            SOUTHER N DISTRICT OF CALIFOR NIA
                 UNITED STATES OF AMERICA'                           JUDGMENT IN A CRIMINAL CASE
                                    v.                               (For Offenses Committed On or After November 1, 1987)
                  ANTONIO MEJIA-REYES (1)


                                                                     Marc Xavier Carlos
                                                                     Defendant's Attorney
 USM Number                         42542-177
                                                                                                                        DEC 12 2019
 • -                                                                                                       Cl    r RV    lJ       s   rw1s:•i;,,1('')" IY)IJF/T
 THE DEFENDANT:
 IZI pleaded guilty to count(s)
                                                                                                             r,;\~r-:'t~ l:' !STl(,;;~"f °C)f· ;,:A i:1r:1 ihNI,~.
                                                                                                       ~jf.ll!
                                                                                                                              0
                                                                                                                                                     0




                                         One of the Informatio n                                       Ff(                                 ,~            '.!~:.i'.' 1 ::(
                                                                                                                                            \
 D    was found guilty on count(s)
      after a plea of not guilty.
 Accordingly, the defendant is adjudged guilty of such couht(s), which involve the following offense(s):


Title and Section/ Nature of Offerise                                                                                                     Count
8:1326(A), (B)-Remov ed Alien Found In The United States (Felony)·                                                                          1




    The defendant is sentenced as provided in pages 2 through                 3             of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s).

D     Count(s)                                                is          dismissed on the motion of the United States.

IZI   Assessment: $100.00


D     JVTA Assessment* :$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. LARRY~L ANBURNS
                                                                   CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
       )




DEFENDANT:                      ANTONIO MEJIA-REYES (1)                                             Judgment - Page 2 of 3
CASE NUMBER:                    3: 19-CR-0 1822-LAB

                                                     IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for
                                                                                                        a total term of:
 26 months




 •          Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI        The court makes the following recommendations to the Bureau of Prisons:
            WESTERN REGION DESIGN ATION




•          The defendant is remanded to the custody of the United States Marshal.

•          The defendant must surrender to the United States Marshal for this district:
           •     at
                      ---- ---- - A.M.                           on
           •     as notified by the United States Marshal.
                                                                      ---- ---- ---- ---- --
           The defendant must surrender for service of sentence at the institution designated by the Bureau of ·
•          Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
I have executed this judgmen t as follows:

           Defendant delivered on
                                    -------------                            to
                                                                                  ---- ---- ---- ----
at
       ------------ ,                          with a certified copy of this judgment.



                                                                   UNITED STA.TES MARSH AL



                                        By                   DEPUTY UNITED STATES MARSHA L




                                                                                                3: 19-CR-0 1822-LAB
,,
       AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT :             ANTONIO MEJIA-REYE S (1)                                            Judgment - Page 3 of 3
        CASE NUMBER:            3: 19-CR-0 1822-LAB

                                                   SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     3 years


                                         SPECIAL CONDITIONS OF SUPERVISION

       •    Do not enter the United States illegally.

       •    The defendant must not commit another federal, state or local crime.

       II




                                                                                                  3: 19-CR-0 1822-LAB
